DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yu-Te Chen on 04/15/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 02/24/2021. 

1. (Currently Amended) A  whole-chip ESD protection structure, comprising: 
a first and second floating base silicon controlled rectifier each comprising;
a first conductivity type substrate; 
a second conductivity type well formed in said first conductivity type  substrate, said second conductivity type being different than said first conductivity type; 
a first conductivity type heavily doped region formed in said second conductivity type well and coupled to a first node, wherein the first node is the only node coupled within the second conductivity type well; and 
a second conductivity type heavily doped region formed in said first conductivity type  substrate and coupled to a second node, such that said first conductivity type  substrate, said second conductivity type well, said first conductivity type heavily doped region and said second conductivity type heavily doped region forms said floating base silicon controlled rectifier; 
wherein first floating base silicon controlled rectifier is electrically connected to a low voltage level, a cathode of said first floating base silicon controlled rectifier and an anode of said second floating base silicon controlled rectifier are electrically connected to an I/O pin, a cathode of said second floating base silicon controlled rectifier is electrically connected to a high voltage level, and the first and second floating base silicon controlled rectifiers are capable of acting as a forward biased diode, the first and second floating base silicon controlled rectifiers have a small turn-on voltage in a the first and second floating base silicon controlled rectifiers show


2-5. (Canceled).

6. (Previously Presented) The  whole-chip ESD protection structure according to claim 1, wherein said second conductivity type is P type, if said first conductivity type is N type.  

7. (Original) The  whole-chip ESD protection structure according to claim 6, wherein said first conductivity type  substrate is an N type substrate.
  
8-14. (Canceled).  



Allowable Subject Matter

Claims 1, 6 and 7 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a whole-chip ESD protection structure, comprising: a first and second floating base silicon controlled rectifier each comprising; a first conductivity type heavily doped region formed in said second conductivity type well and coupled to a first node, wherein the first node is the only node coupled within the second conductivity type well; wherein an anode of said first floating base silicon controlled rectifier is electrically connected to a low voltage level, a cathode of said first floating base silicon controlled rectifier and an anode of said second floating base silicon controlled rectifier are electrically connected to an I/O pin, a cathode of said second floating base silicon controlled rectifier is electrically connected to a high voltage level, and  the first and second floating base silicon controlled rectifiers have a small turn-on voltage in a range of 0.7 V-1.0 V and the first and second floating base silicon controlled rectifiers show no snapback effect in combination with the rest of the limitations of the claim.

The closest prior arts on record are Duvvury (US-5502317-A), Chen (US-20030102485-A1), Ritter (US-20160268447-A1), Chen (US-20130114173-A1), Colclaser (US-6501630-B1), Lin (US-20150228770-A1), Chen (US-6762439-B1) and Wang (US-20150236011-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 6-7 are also allowed being dependent on allowable claims 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON GRAY/
Examiner, Art Unit 2897

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897